UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-7419



CHRISTOPHER DEWAYNE JACOBS,

                                             Petitioner - Appellant,

          versus


THEODIS BECK, Secretary       North   Carolina
Department of Correction,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
District Judge. (CA-03-1091-1)


Submitted:   December 9, 2004            Decided:    December 16, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher Dewayne Jacobs, Appellant Pro Se.         Clarence Joe
DelForge, III, NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Christopher Dewayne Jacobs seeks to appeal the district

court’s    order   adopting   the    report    and   recommendation   of   a

magistrate judge and dismissing his petition filed under 28 U.S.C.

§ 2254 (2000) as untimely.       An appeal may not be taken from the

final order in a § 2254 proceeding unless a circuit justice or

judge     issues   a   certificate    of     appealability.    28     U.S.C.

§ 2253(c)(1) (2000). A certificate of appealability will not issue

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).        A prisoner satisfies this

standard by demonstrating that reasonable jurists would find that

his constitutional claims are debatable and that any dispositive

procedural rulings by the district court are also debatable or

wrong.     See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).           We have independently reviewed the

record and conclude that Jacobs has not made the requisite showing.

Accordingly, we deny leave to proceed in forma pauperis, deny a

certificate of appealability, and dismiss the appeal.          We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                 DISMISSED




                                     - 2 -